Citation Nr: 1018901	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include anxiety 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  A Travel Board hearing was held 
before the undersigned Acting Veterans Law Judge at the RO in 
August 2006.

In February 2007, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows 
that there has been substantial compliance with the Board's 
remand directives.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  The medical evidence 
indicates that the Veteran has been diagnosed as having 
anxiety and depression.  Thus, the claims of service 
connection for PTSD and for an acquired psychiatric 
disability other than PTSD, to include anxiety and 
depression, are as stated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not provided sufficient information 
regarding his claimed in-service personal assault in order 
for the U.S. Army and Joint Services Records Research Center 
(JSRRC) to attempt corroboration; nor has he otherwise 
provided credible supporting evidence that the claimed in-
service stressors actually occurred.

4.  The competent medical evidence does not contain a 
diagnosis of PTSD based on a corroborated in-service 
stressor.

5.  The competent medical evidence does not show that the 
Veteran's current acquired psychiatric disability other than 
PTSD, to include anxiety and depression, is related to active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service 
or any incident of such service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

2.  An acquired psychiatric disability other than PTSD, to 
include anxiety and depression, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September 2005 , February and July 2007, 
and in April 2008, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the appellant to submit medical evidence 
relating PTSD and an acquired psychiatric disability other 
than PTSD, to include anxiety and depression, to active 
service.  The Veteran was asked to provide detailed 
information concerning his alleged in-service personal 
assault and was advised of other types of evidence he could 
submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  The 
February and July 2007 VCAA notice letters also provided the 
Veteran with notice of the Dingess requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The September 2005 and April 2008 letters included a PTSD 
Questionnaire in an attempt to obtain evidence relevant to 
the Veteran's claimed in-service personal assault.  The Board 
finds that these letters provided the Veteran with the notice 
required by 38 C.F.R. § 3.304(f) for personal assault PTSD 
claims.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006) 
(holding that 38 C.F.R. § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice).  The 
Veteran submitted a completed PTSD Questionnaire with 
information concerning his alleged in-service personal 
assault to the RO in January 2007.

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD or for 
an acquired psychiatric disability other than PTSD, to 
include anxiety and depression.  Thus, any failure to develop 
these claims under the VCAA cannot be considered prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

The RO has made repeated attempts to obtain any official 
records concerning the Veteran's alleged in-service personal 
assault.  In this regard, the RO sent several requests to the 
U.S. Army Crime Records Center for information on whether the 
Veteran's in-service personal assault was reported to 
military authorities while he was on active service.  
Specifically, in July 2009, the RO notified this facility 
that the Veteran had reported that he had been assaulted on 
several occasions between February 1, 1965, and July 30, 
1965, by a fellow service member.  This facility responded in 
October 2009 that the records requested were outside of its 
40-year records retention period.  In cases where the 
Veteran's service treatment records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

The Board notes that a review of the claims file shows that 
the Veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  Normally, VA has a duty to obtain 
SSA records when it has actual notice that the Veteran is 
receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  In this case, there is no reasonable possibility 
that these records would be relevant to the currently 
appealed claims.  Neither the Veteran nor his service 
representative has identified his SSA records as evidence 
relevant to the claims on appeal.  The Veteran's claims file 
also contains significant medical evidence, including VA and 
private examination reports and outpatient treatment records.  
Because there is no indication in the claims file that the 
Veteran's SSA records potentially are relevant to the claims 
on appeal, and because the Veteran has not identified any SSA 
records as relevant evidence which VA should attempt to 
obtain under the VCAA's duty to assist, the Board finds that 
a remand to obtain SSA records is not required.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010) (holding 
that VA is not required to obtain SSA records in all cases 
but only where potentially relevant to the claim(s) on 
appeal).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for PTSD or other psychiatric 
disorder. Moreover, the post-service evidence does not 
indicate any current complaints or treatment referable to the 
claimed disabilities until several decades following 
separation.  Furthermore, the record contains no competent 
evidence suggesting a causal relationship between the 
Veteran's current PTSD or his acquired psychiatric disability 
other than PTSD and active service.  Nor is there credible 
lay evidence of continuity of symptomatology.  With respect 
to the Veteran's claim of service connection for PTSD, there 
is no competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  For 
all of these reasons, the evidence does not indicate that 
either PTSD or an acquired psychiatric disability other than 
PTSD, to include anxiety depression, may be related to active 
service such as to require an examination, even under the low 
threshold of McLendon.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred PTSD and an acquired 
psychiatric disability other than PTSD, to include anxiety 
and depression, as a result of several in-service personal 
assaults which occurred during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat Veterans).

If, however, a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor.  Examples of such evidence include, but are not 
limited to, statements from family members, and evidence of 
behavior changes following the claimed assault.  38 C.F.R. § 
3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the 
Court held that special consideration must be given to 
personal assault PTSD claims.  In particular, the Court held 
in Patton that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  The Board notes that M21-1, Part III, 
Chapter 5, has been rescinded and replaced, in relevant part, 
by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  
See generally M21-1MR, Part III, Subpart iv, Chapter 4, 
Section H30.

These M21-1MR provisions on personal assault PTSD claims 
require that, in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  As 
to personal assault PTSD claims, more particular requirements 
are established regarding the development of "alternative 
sources" of information as service records may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities.  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  
Further, the relevant provisions of M21-1MR indicate that 
behavior changes that occurred around the time of the 
incident may indicate the occurrence of an in-service 
stressor and that "[s]econdary evidence may need 
interpretation by a clinician, especially if the claim 
involves behavior changes" and "[e]vidence that documents 
behavior changes may require interpretation in relation to 
the medical diagnosis by a neuropsychiatric physician".  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for PTSD.  
The Veteran was provided a PTSD Questionnaire in September 
2005 and April 2008 in an attempt to obtain evidence relevant 
to his claimed in-service personal assault.  The Veteran 
submitted a completed PTSD Questionnaire with information 
concerning his alleged in-service personal assault to the RO 
in January 2007.  Thus, it appears that the appropriate 
development for PTSD personal assault claims occurred in this 
case.  Id.  The competent evidence does not show, nor does 
the Veteran contend, that he was treated for PTSD during 
active service.  The post-service medical evidence of record 
contains a diagnosis of PTSD; thus, the central issue in this 
case is whether the record contains credible supporting 
evidence that a claimed in-service stressor actually occurred 
which supports the diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The Veteran also does not 
contend, and the evidence also does not show, that he 
"engaged in combat with the enemy" during active service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  In such 
cases, the record must contain other evidence that 
substantiates or corroborates the Veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

A review of the Veteran's service personnel records shows 
that proceedings were initiated against the Veteran in 
October 1965 under Article 15 of the Uniform Code of Military 
Justice (UCMJ) because he had absented himself from his 
appointed place of duty without proper authority.  Punishment 
was imposed under the UCMJ in December 1965.  At that time, 
the Veteran was reduced in rank, forfeited 7 days' pay, was 
restricted to his barracks for 14 days, and was ordered to 
perform 2 hours' extra duty for 14 days.  The Veteran did not 
appeal from this punishment.

The Veteran has not provided sufficient information 
concerning his claimed in-service personal assault such that 
corroboration can be attempted by the JSRRC.  The Board notes 
that the Veteran identified several claimed in-service 
stressors in statements submitted to VA in January 2007 along 
with a completed PTSD Personal Assault Questionnaire (VA 
Form 21-0781a).  In these statements, the Veteran reported 
that he was raped on several occasions by another service 
member whom he identified, E.B.M., while both men were on 
active service in 1965.  The Veteran reported that the first 
assault had occurred when E.B.M. had come back to the 
barracks "after a drunken binge" and raped him.  He stated 
that the second assault had occurred when E.B.M. had 
confronted him in a locked communications center.  He also 
stated that the third attempted assault had occurred when 
E.B.M. had advanced on him in the communications center again 
and did not stop his unwanted sexual advances until the 
Veteran displayed a 45-caliber gun, pointed it at E.B.M., and 
told him to stop.  

The JSRRC formally notified the RO in July 2009 that there 
was insufficient information concerning the Veteran's alleged 
in-service personal assaults for it to attempt corroboration.  
The JSRRC suggested that VA contact the U.S. Army Crime 
Records Center to determine if the Veteran's in-service 
personal assault had been reported at any time between 
February 1, 1965, and July 30, 1965.  As noted in the 
Introduction, the U.S. Army Crime Records Center responded in 
October 2009 with information that the records requested by 
VA were outside of that facility's 40-year records retention 
schedule and were not available for review.

The Board notes that, despite the Veteran's assertions to the 
contrary that his in-service personal assaults resulted in 
declining performance during active service, there is no 
indication in his service personnel records that his enlisted 
performance suffered following these incidents.  The Board 
acknowledges that the Veteran received a UCMJ Article 15 
punishment in December 1965, several months after the last 
alleged in-service personal assault had occurred.  The 
Veteran specifically declined to provide any defense or other 
supporting statements concerning his decision to leave his 
appointed place of duty in October 1965 (the incident which 
prompted the Article 15 punishment).  He also declined to 
appeal the punishment when it was issued in December 1965.  
There is no indication in the Veteran's service treatment 
records that he reported any of his in-service personal 
assaults, something that the Veteran conceded in his 
statements to VA.  The Veteran denied any relevant medical 
history at his separation physical examination in May 1966.  
The Veteran's service treatment records also show that he was 
diagnosed as having an immature personality after being 
examined by an in-service psychiatrist in June 1966; even at 
that in-service psychiatric examination, the Veteran did not 
report any of the alleged in-service personal assaults.  The 
Board recognizes the extremely sensitive nature of an in-
service personal assault; unfortunately, however, there is no 
corroborating evidence of these incidents in any of the 
Veteran's contemporaneous service personnel records or 
service treatment records.

The Veteran has contended that he purposely left his place of 
duty in October 1965 because he was so upset by the in-
service personal assaults which had occurred and he knew that 
he would be disciplined for leaving his place of duty.  When 
examined by an in-service psychiatrist in June 1966, however, 
the Veteran stated that he had left his place of duty in 
October 1965 because "all the work had been left for him and 
that his 12 [hours] on and 12 [hours] off work schedule was 
becoming too much for him."  The Board finds the Veteran's 
contemporaneous statements that he left his place of duty in 
October 1965 because he was overwhelmed by his work more 
credible than his subsequent statements that he left his 
place of duty because of the in-service personal assaults.  
Again, the Board notes that the Veteran did not report any of 
his alleged in-service personal assaults when he was notified 
of an Article 15 proceeding in October 1965, when he was 
punished under Article 15 in December 1965, or at his in-
service psychiatric evaluation in June 1966.

Further, there is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  The Veteran has contended 
that he was diagnosed as having PTSD following VA examination 
in September 1982.  A review of this VA examination report 
shows that the VA examiner diagnosed the Veteran as suffering 
from a post-traumatic syndrome as a result of his alleged in-
service personal assault.  Critically, the VA examiner also 
stated that the Veteran's post-traumatic syndrome "was self-
limited and is no longer present."  (Emphasis added.)  The 
VA examiner noted that the Veteran had experienced severe 
post-traumatic symptoms for one year but his "current degree 
of disability is not related to" the in-service assault.  
The final diagnoses in September 1982 included acute post-
traumatic stress syndrome which was resolved currently.  
(Emphasis added.)  The Veteran was diagnosed as having PTSD 
following VA outpatient treatment in June 2005; at that time, 
the VA examiner concluded that the Veteran's PTSD was 
"probably related to" military sexual trauma.  The Veteran 
reported in June 2005 that he had experienced a problem 
during active service "where I was taken advantage of, no 
not rape but I must have been responsible in some way."  The 
Board observes that the Veteran's statement that he "was 
taken advantage of" but not raped during active service is 
inconsistent with his other statements in the record that he 
was raped on several occasions by E.B.M. while on active 
service.  In any event, an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
Therefore, although the Veteran has been diagnosed as having 
PTSD, the Board finds that the Veteran's claimed in-service 
stressors are not credible, are incapable of corroboration by 
the JSRRC, and are not corroborated by independent evidence.  
Thus, the Board finds that service connection for PTSD is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for an 
acquired psychiatric disability other than PTSD, to include 
anxiety and depression.  The Veteran's service treatment 
records show that he denied all relevant medical history at 
his enlistment physical examination in August 1963.  His 
psychiatric system was normal at that examination.  He also 
was not treated for an acquired psychiatric disability other 
than PTSD, to include anxiety and depression, during active 
service.  His medical history and clinical evaluation were 
unchanged at his separation physical examination in May 1966.  
The Board observes that the Veteran was diagnosed as having 
an immature personality following an in-service psychiatric 
evaluation in June 1966 just prior to his discharge from 
active service.  Service connection is prohibited for 
personality disorders, however.  See 38 C.F.R. § 4.127 
(2009).

The post-service medical evidence shows that, although the 
Veteran has been diagnosed as having an acquired psychiatric 
disability other than PTSD, it is not related to active 
service.  It appears that the Veteran first was diagnosed as 
having an acquired psychiatric disability other than PTSD in 
September 1982, or more than 16 years after his service 
separation in July 1966.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Following VA psychiatric 
examination in September 1982, the VA examiner diagnosed the 
Veteran as having, among other things, chronic generalized 
anxiety.  In November 2000, the Veteran complained of work-
related stress.  Following private outpatient treatment in 
October 2001, the Veteran was diagnosed as having depression.  
After being evaluated by a private physician for 
costochondritis in July 2001, the assessment included 
suspected significant depression.

On VA mental disorders examination in June 2002, the Veteran 
complained of suffering from depression "and he believes he 
has had it for quite some time.  He attributed it to personal 
situations and to clinical depression.  He stated he has 
problems adjusting to not being able to do what he would like 
to do because of medical problems."  The Veteran reported 
experiencing sadness and hopelessness, suicidal thoughts, 
poor motivation, and a lack of energy.  He also reported 
problems with concentration, poor short-term memory, and some 
times ignoring self-care for a day or two at a time.  He 
denied hearing voices and being treated for depression during 
active service.  Mental status examination of the Veteran 
showed slightly slurred speech, spontaneous thought 
production, relevant thoughts, vague suicidal ideation, and 
no psychotic symptoms.  The Veteran's Global Assessment of 
Functioning (GAF) score was 60, indicating moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The impressions included depressive disorder, 
not otherwise specified (secondary to medical conditions and 
life circumstances).  Following VA general medical 
examination that same month, in June 2002, the diagnoses 
included a history of depression.  None of the Veteran's 
post-service VA treating physicians have related his current 
acquired psychiatric disability, including anxiety and 
depression, to active service.  In summary, absent objective 
evidence, to include a medical nexus, relating the Veteran's 
current acquired psychiatric disability other than PTSD, to 
include anxiety and depression, to active service, the Board 
finds that service connection for this disability is not 
warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran has not shown 
that he has the expertise required to diagnose any 
psychiatric disability.  Nor is the Veteran competent to 
offer an opinion regarding any causal relationship between 
any current psychiatric disability and active service.  
Again, there is no documentation of any findings with respect 
to a psychiatric disability in service.  While the Veteran's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record showing no 
competent diagnosis of PTSD which could be attributed to 
active service and no nexus between an acquired psychiatric 
disability other than PTSD, to include anxiety and 
depression, and active service.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, ultimately 
is competent evidence, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, to 
the extent that the Veteran is claiming continuous 
psychiatric symptomatology since active service, he is not 
found to be credible.  Although the Veteran has contended 
that in-service personal assault led him to develop PTSD, he 
was normal clinically at his separation physical examination.  
No psychiatric disability was reported by the Veteran or 
noted on his service treatment records or post-service VA 
treatment records until September 1982, approximately 
16 years after his service separation in July 1966.  The 
Veteran also did not raise a claim for PTSD until 2005, 
several decades after his alleged in-service personal 
assault.  Had the Veteran been experiencing continuous 
symptoms since service, it is reasonable to expect that he 
would have filed a claim many years earlier.  Accordingly, 
continuity of symptomatology has not been established either 
by the clinical record or by the Veteran's own statements.  
Moreover, no competent medical evidence causally relates his 
current PTSD or acquired psychiatric disability other than 
PTSD, to include anxiety and depression, to active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include anxiety and 
depression, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


